DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-15 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Han et al. (U.S. patent 9,830,218 B2) discloses to detect cache layer errors wherein the data error and tag errors are determined. Further Han et al. teaches a fault tolerance unit generates an error signal to signal which layer the error occurred in and also if it is recoverable. Han et al. nor any other prior art of record teaches, regarding claim 1, the features of “a functional safety processor core configured to receive a result of a pattern recognition operation outputted from the plurality of nano cores to detect the presence of a recognition error, and perform a fault tolerance function on the detected recognition error, wherein the functional safety processor core comprises: a first processor driven by a first driving voltage and a first driving clock; and a second processor driven by a second driving voltage and a second driving clock and configured to perform the same task as the first processor, wherein each of the first driving voltage and the second driving voltage is supplied from mutually independent voltage regulators, and each of the first driving clock and the second driving clock is provided from mutually independent clock generators,” these, in combination with 
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668
July 14, 2021